The charges against defendant arose out of her initiation of a scheme to have an attorney, Matthew Tendone, assaulted by *312George Wells, a karate expert and former boyfriend of the defendant. Tendone successfully appealed a judgment defendant had obtained in a civil suit and had that judgment reduced from over $1 million to $11,000. Defendant was also charged with attempting to coerce Wells into signing a false affidavit and with soliciting Wells into threatening another individual into testifying on behalf of defendant in another civil action. Wells approached the authorities after defendant threatened to mail complaints to various city and State agencies in order to interrupt Wells’s business. Wells cooperated with the authorities and aided them in recording the conversations between defendant and Wells at which various unlawful activities were discussed and through which steps were taken to initiate them.
Conversations in which the defendant provided Wells with information necessary to carry out the assault on Tendone were properly charged by the court as overt acts in furtherance of the conspiracy (People v Menache, 98 AD2d 335). The court did not erroneously preclude evidence relating to a defense of entrapment and defense counsel explicitly stated that entrapment was not going to be asserted as a defense. In addition to being wholly inconsistent with the defendant’s main defense, there appears no reasonable view of the evidence which would have supported that defense (see, People v Butts, 72 NY2d 746, 750).
The issue raised in defendant’s pro se supplemental brief relating to certain testimony of defense witness Dr. Kliener was not preserved for appellate review (CPL 470.05 [2]). The remaining causes of action raised in both defendant’s main brief and her pro se supplemental brief have been considered and found to be without merit. Concur—-Murphy, P. J., Sullivan, Ross, Asch and Smith, JJ.